Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155845(114)                                                                                            David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                   SC: 155845                               Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  In re R.J.K. TIMON, Minor.                                       COA: 333788                                       Justices
                                                                   Wayne CC Family Division:
                                                                     13-512300-NA
  ________________________________________/

          On order of the Chief Justice, the motion of the Legal Services Association of
  Michigan and the Michigan State Planning Body for Legal Services to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on June 27, 2017, is accepted for
  filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 30, 2017
                                                                              Clerk